ORDER
PER CURIAM.
We have before the Court appellee’s motion requesting this Court to withdraw our order of October 15, 1992, granting appellant an extension of time to file its statement of facts on November 17,1992, under Tex.R.App.P. 54(c).
Proceedings in the trial court were tape recorded pursuant to the Texas Supreme Court Order, Mise. Docket No. 91-0058 which adopted rules for making a record of court proceedings by electronic tape recording in Liberty County, Texas.
After examining all pertinent pleadings of the record, the Court finds that appellant’s only explanation of the need for the extension “was for National Union to transcribe the tapes.” The tapes to which appellant refers are those which comprise part of the statement of facts. The statement of facts in proceedings which are electronically recorded consists of: (1) standard cassette recordings certified by the court recorder to be clear and accurate copies of the original recording of the entire proceeding, (2) a copy of the typewritten and original logs filed in the case and certified by the court reporter, and (3) all exhibits filed in the case. Tex. Sup.Ct. ORDER, supra, Rule 3. Appellant is in error to say that “[t]he rules relating to the filing of the statement of facts require National Union to file a ‘written transcription of all portions of the recorded statement of facts ... relevant to the error asserted.’ ” Actually, each party shall file with his brief an appendix containing a *2written transcription of all portions of the recorded statement of facts relevant to the error asserted. Tex.Sup.Ct. ORDER, supra, Rule 5. We find that appellant failed to reasonably explain the need for an extension of time for the late filing of the statement of facts in this case. Accord, Marino v. Marino, 849 S.W.2d 835 (Tex.App.—Beaumont 1993).
We find that this Court improvidently granted appellant’s motion to extend time for filing statement of facts by order entered October 15, 1992, and we withdraw same. It is therefore,
ORDERED that the statement of facts heretofore filed in this cause as of November 17, 1992, is withdrawn and is to be disregarded as material filed herein.
All relief not granted to appellee is expressly denied.
APPELLEE’S MOTION TO WITHDRAW ORDER GRANTING APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE ELECTRONIC STATEMENT OF FACTS GRANTED.